DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 40-58 are objected to because of the following informalities:  
Regarding claim 40, “an cylindrical undercut” should be changed to “a cylindrical undercut” in order to correct a grammatical informality. An “and” should be added after “two metal annular devices;” in order to correct a grammatical informality. Claim 41-58 are objected to by virtue of their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 46, and 48-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claim 46, the claim recites “The acetal cylinder test object of claim 40 comprises at least a third acetal cylinder having a third acetal cylinder forming section” which is not described by the specification. The specification discloses a single acetal cylinder test object in [0075]-[0077]. In particular, the acetal cylinder is divided in to three sections in [0077] of the specification. The specification fails to adequately describe a third acetal cylinder. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time of filing. 
Regarding claim 48, the claim recites “the acetal cylinder test object of claim 47, wherein the test article comprising:” which is not adequately described by the specification. As currently written, the test article is part of the acetal cylinder test object. However, the specification states that the acetal cylinder test object is part of the test article in [0050]-[0051]. The specification fails to adequately describe an acetal cylinder test object with a test article. The claim contains subject matter that is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time of filing had possession of the claimed invention. Claims 49-58 are rejected by virtue of their dependency. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 40, the limitation “a portion on one acetal cylinder forming section comprises an cylindrical undercut configured to receive a metal annular device” renders the claim indefinite. The claim recites that the test object has two metal annular devices.  As currently written, the cylindrical undercut receives a metal annular device different from the two metal annular devices. The claim fails to particularly point out whether the cylindrical undercut receives one of the two metal annular devices or a different metal annular device. Claims 41-45 are rejected by virtue of their dependency.
Regarding claim 46, the limitation “at least a third acetal cylinder having a third acetal cylinder forming section” renders the claim indefinite. The claim does not define how the third acetal cylinder is connected to the acetal cylinder of claim 40. As currently written, the third acetal cylinder is different from the acetal cylinder recited in claim 40. The claim does not recite limitations directed to a first acetal cylinder or a second acetal cylinder. The claim fails to particularly point out whether or not the third acetal cylinder is separate from the acetal cylinder recited in claim 40. 

Regarding claim 47, the limitation “The acetal cylinder test object of claim 40, being one of a plurality of test objects in a test article containing the test object to be used for assessing and evaluating an image producing x-ray computed tomography system” renders the claim indefinite. The plurality of test objects and a test article are recited passively. The claims fails to particularly point out whether or not the plurality of test objects and the test article are part of the claimed invention.  
The claim recites “the test object to be used for assessing and evaluating an image producing x-ray computed tomography system”, but fails to set forth any steps involved in the method/process. The claim fails to particularly point out what method/process the invention is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Regarding claim 48, “The acetal cylinder test object of claim 47, wherein the test article comprising…” renders the claim indefinite. The claim recites limitations directed to the structure of the test article but the claim is directed to the acetal cylinder test object since the preamble states “The acetal cylinder test object of claim 47”.  As currently written, the test article is part of the acetal cylinder test object. However, the acetal cylinder test object is defined as being one of a plurality of test objects in a test article in claim 47. The claim fails to particularly point out whether the test article is part of the acetal test object or is a separate structure. The specification 
Claim 48 recites the limitation "the base assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to properly introduce a limitation directed to “a base assembly” and fails to particularly point out whether or not the base assembly is part of the test article. The Examiner has interpreted the claim including the limitation “a base assembly comprising a flat base portion”. Claims 49-58 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-58 are rejected under 35 U.S.C. 101 because the claimed recitation of use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e. results in a claim which is not a proper process claim under 35 U.S.C. See Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), and Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 40-44, and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by IEEE (“American National Standard for Evaluating the Image Quality of X-ray Computed Tomography (CT) Security–Screening Systems”; All notations directed to IEEE).
Regarding claim 40, as best understood:
IEEE discloses an acetal cylinder test object comprising:
 two metal annular devices (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil); 
two acetal cylinder forming sections (Pg. 19, Section 6.7.2, acetal sections), each of which is configured to interconnect with another (Fig. 11, mounting extension on two side) wherein each section has a threaded connector (Fig. 11, mounting extension on two side) configured for connecting with another threaded connector (Fig. 11, mounting extension on two side); and 
wherein a portion on one acetal cylinder forming section (Pg. 39, Fig. B.7, item 1) comprises an cylindrical undercut (Pg. 39, Fig. B.7, item 1 attached to foils) configured to receive a metal annular device (Pg. 39, Fig. B.7, item 1 attached to foils) and position the metal annular device on the section (Pg. 39, Fig. B.7, item 1 attached to foils).
Regarding claim 41, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, further comprising a copper ring or a tin foil ring (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil) configured to be received on the cylindrical undercut (Pg. 39, Fig. B.7, item 4 and 5, tin and lead foil).
Regarding claim 42, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, wherein an interconnection of two acetal cylinder forming sections (Fig. 11, Acetal sections between Sn and Pb) with the metal annular device (Fig. 11, Sn) positioned on the cylindrical undercut limits movement of the metal annular device along a longitudinal axis of the acetal cylinder test object (Fig. 11, undercut Al limits movement of Sn since it is thicker than Sn).
Regarding claim 43, as best understood:
IEEE discloses the acetal cylinder test object of claim 42 further comprising a tungsten pin (Pg. 19, section 6.7.2, tungsten pins), wherein one section comprises a blind hole (Pg. 19, section 6.7.2, holes within cylinder) extending into the section in a direction of a longitudinal axis of the acetal cylinder test object (Pg. 19, section 6.7.2, longitudinal holes within cylinder), the blind hole configured to support the tungsten pin (Pg. 19, section 6.7.2, tungsten pins).
Regarding claim 44, as best understood:
IEEE discloses the acetal cylinder test object of claim 43, wherein the one section further comprises a pocket hole (Pg. 19, section 6.7.2, holes within cylinder) aligned substantially concentric with the blind hole (Pg. 19, section 6.7.2, holes within cylinder) and configured to ease insertion of the tungsten pin into the blind hole (Pg. 19, section 6.7.2, holes support tungsten pins), and to distance the tungsten pin from another test object (Pg. 19, section 6.7.2, holes support tungsten pins).
Regarding claim 46, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, comprises at least a third acetal cylinder having a third acetal cylinder (Fig. 11, Acetal sections between metal pieces) forming section having a threaded connector (Fig. 11, acetal sections connected to each other) configured 
Regarding claim 47, as best understood:
IEEE discloses the acetal cylinder test object of claim 40, being one of a plurality of test objects in a test article (Pg. 4,  section 5 description of the test articles, each test articles has several test objects) containing the test object to be used for assessing and evaluating an image producing x-ray computed tomography system.
Allowable Subject Matter
Claims 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 48-58 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 112(a), and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts are IEEE (“American National Standard for Evaluating the Image Quality of X-ray Computed Tomography (CT) Security–Screening Systems”; All notations directed to IEEE), and Schubert (U.S. 2013/0292580).
Regarding claim 48, as best understood:

an exterior shell assembly (Pg. 33, Fig. B.1) surrounding an inner volume (Pg. 33, Fig. B.1, shell surrounds test objects), a base assembly (Fig. 2, and Fig. 3, base assembly) comprising a flat base portion (Fig. 2 and 3,  assembly has flat bottom); 
a support structure (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3; Table B.1.) comprising one or more partitions (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3) configured to support the plurality of test objects, a pair of component supports (Pg. 5, lines 1-4, support structure within shell; Fig. 2 and 3) configured to support an angled bar test object (Pg. 25, Fig. 13), and one or more brackets (Fig. 2, and Fig. 3, support structure connected to the flat bottom; Table B.1, fasteners) configured to attach to at least one of: a partition and the flat base portion (Fig. 2, and Fig. 3, support structure connected to the flat bottom; Table B.1, fasteners).
Schubert teaches wherein the exterior shell assembly and the base assembly comprise a composite structure ([0028], composite structure), the composite structure further comprises a hollow core structure ( [0028], honeycomb), a resin matrix (cellular matrix), and a reinforcement material ( [0028], fiber reinforced).
However, the combination of IEEE and Schubert fails to disclose wherein the hollow core structure further comprises a scrim cloth barrier on both open sides of the hollow core structure.
Since the prior arts of record fail to teach the details above, nor is there any reason to modify or combine the prior art elements absent Applicant’s own disclosure, the claims are deemed patentable over the prior art of record, if rewritten to overcome the rejection(s) under 35 . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Georgeson (U.S. 2005/0078801)- quality phantom with acetal cylinders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884